Case 2:17-cv-07038-ODW-AFM Document 37 Filed 11/01/18 Page 1 of 2 Page ID #:191

                                                                        JS-6

 1
 2
 3
 4
 5
 6
 7
 8
 9                      United States District Court
10                      Central District of California
11
     MICHAEL DEAN,                           Case № 2:17-CV-7038-ODW-AFM
12
13              Plaintiff,                   ORDER OF DISMISSAL WITHOUT
14                                           PREJUDICE
                v.
15
16   CALIFORNIA RESOURCES CORP.,
17
                Defendant.
18
19
20
21
22
23
24
25
26
27
28
Case 2:17-cv-07038-ODW-AFM Document 37 Filed 11/01/18 Page 2 of 2 Page ID #:192




 1         The Court, having considered the parties’ joint Stipulation for Dismissal
 2   Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure (ECF
 3   No. 36), hereby dismisses without prejudice Plaintiff’s Complaint in the above-
 4   entitled action. Each party shall bear its own costs and attorneys’ fees. The Court
 5   VACATES all dates and deadlines. The Clerk of the Court shall close the case.
 6
 7
           IT IS SO ORDERED.
 8
 9
           November 1, 2018
10
11
                                ____________________________________
12                                       OTIS D. WRIGHT, II
13                               UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                              2
